DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of group I and ionic drug in the reply filed on June 4, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Specification

The disclosure is objected to because of the following informalities: the abbreviation “PEO-PPO-PEO” should be spelled out the first time that it appears in the specification.  
Appropriate correction is required.

Claim Objections
 
Claim 1 is objected to because of the following informalities:  the abbreviation “PEO-PPO-PEO” should be spelled out the first time that is used in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (J Cont Rel, 2015) in view of Tian et al. (Biomaterials, 2014).
Zhang et al. discloses the preparation of drug loaded long circulating liposomes that were modified with either poly(ethylene glycol) (PEG) or the PEO-PPO-PEO block copolymer poloxamer-188 (whole document, e.g., abstract). Liposomes separate the 
The coating of exosomes with a poloxamer is not disclosed.
Tian et al. discloses that despite recent advances in packaging clinically approved drugs into nanoscale delivery vehicles for cancer therapy, achieving efficient drug tumor accumulation while avoiding immune activation and toxicity remains a challenge (p 2283, col 1). Exosomes are nano-sized membrane vesicles secreted by numerous cell types whose unique origin enables them to contribute to intracellular communication through the transfer of mRNA, microRNA, receptors and enzymes between cells (p 2283, col 1). In principle, exosome drug delivery vehicles have multiple advantages over existing synthetic systems as they can be derived from a patient’s own in vitro and in vivo. (p 2389, col 2, ¶ 1). In vivo specific tumor targeting of the doxorubicin loaded exosomes was confirmed and showed pronounced tumor suppression, compared to PBS treated or free doxorubicin treated animals (p 2388, col 2, ¶ 2).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use exosomes in place of liposomes in the poloxamer coated liposomes of Zhang et al. as a drug loaded delivery composition.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because while Zhang et al. discloses that the properties of liposomes can be improved by association of poloxamer with the structures, Tian et al. discloses that such systems have challenges. The use of exosomes as the cargo container will allow for the advantages of exosomes for delivery of drugs such as paclitaxel that may be less immunogenic and able to fuse directly with the cell to deliver the drug without triggering the inflammatory response. The addition of poloxamer could not only result in the preparation of “stealth” particles but also act to strengthen the membranes of the exosome while also strengthening the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Tian et al. as applied to claims 1, 2 and 4 above, and further in view of Mitsialis et al. (US 2014/0065240).
Zhang et al. and Tian et al. are discussed above.
Formulation of the exosome as a powder is not disclosed.
Mitsialis et al. discloses compositions comprising mesenchymal stem cell derived exosomes and methods of their use in subjects having certain lung diseases including inflammatory lung disease (whole document, e.g., abstract). The exosomes may be administered by any route that affects delivery to lung (¶ [0095] onward). Among the possible forms of the exosomes is that they can be lyophilized or other powder or solid form for constitution with a suitable vehicle such as sterile pyrogen free water before use (¶ [0098]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a powder of the poloxamer coated exosomes of Tian et al. and Zhang et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Mitsialis et al. discloses that exosomes can be formulated in a variety of ways included as powders or other solid forms. Depending on the needs of a particular application including the drug to be delivered and the desired delivery location, the person of ordinary skill in the art can select the appropriate formulation .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. and Tian et al. as applied to claims 1, 2 and 4 above, and further in view of Sun et al. (Clin Ther, 2014).
Zhang et al. and Tian et al. are discussed above.
Exosomes derived from a cancer cell line, such as a breast cancer cell line, are not disclosed.
Sun et al. discloses exosomes are released from many different cell types including tumor cells and the exosomes contain various cellular proteins depending on the origin (p 863, col 2, ¶ 2). Emerging evidence suggests that exosomes are important mediators of cellular communication and are involved in the development and progression of diseases such as cancer (¶ bridging cols 1 and 2 on p 864). Some tumor cells constitutively release exosomes and are local and systemic intracellular mediators of oncogenic information through the horizontal transfer of miRNAS, miRs [sic] and proteins during tumorigenesis (p 865, col 1, ¶ 3). The specific cell tropism of exosomes allows for the targeting of specific tissues and/or organs (p 869, col 1, ¶ 3). Curcumin can be delivered using exosome and increase the solubility and bioavailability of this drug (¶ bridging cols 1 and 1, p 869).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare drug loaded, poloxamer coated exosomes using exosomes originating from different tissues such as a breast cancer .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 9,265,728 in view of Zhang et al. (J Cont Rel, 2015), Tian et al. (Biomaterials, 2014) and Mitsialis et al. (US 2014/0065240), optionally further in view of Sun et al. (Clin Ther, 2014). The claims of US’728 recite a method of preparing biocompatible nanoparticles that results in the formation of .
The use of exosomes in the process rather than liposomes is not disclosed.
Zhang et al., Tian et al. and Mitsialis et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use exosome rather than liposomes in the method of US’728.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because while Zhang et al. discloses that the properties of liposomes can be improved by association of poloxamer with the structures but Tian et al. discloses that such systems have challenges. The use of exosomes as the cargo container to deliver drugs such as paclitaxel will allow for the advantages of exosomes that may be less immunogenic and able to fuse directly with the cell to decrease the likelihood of triggering an inflammatory response. The addition of poloxamer could not only result in the preparation of “stealth” particles but also act to strengthen the membranes of the exosome while also strengthening the barrier function of the membrane to prevent drug leakage from loaded particles as disclosed by Tian et al.
Exosomes derived from a cancer cell line, such as a breast cancer cell line, are not disclosed.
Sun et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare drug loaded, poloxamer coated exosomes using exosomes originating from different tissues such as a breast cancer cell line.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the tissue of origin influences the prepared exosomes and due to cell tropism, different exosomes from different source cells can target specific tissues and/or organs. Depending on the desired delivery location of the drug, exosomes from an appropriate source such as a breast cancer cell line, can be prepared, coated with poloxamer and loaded with drug to provide a drug delivery composition with the desired drug payload and delivery location.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618